Citation Nr: 0522596	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed mechanical low 
back strain with pain and lumbarization at S1.  



ATTORNEY FOR THE BOARD

M. S. Lane, Counsel 



INTRODUCTION

The veteran performed one month and ten days of active duty 
from June 6, 1994 to July 15, 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 RO rating decision.  

In April 2004, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  The medical evidence clearly and unmistakably shows that 
the veteran's lumbarization at S1 and related mechanical low 
back pain pre-existed service.  

2.  The medical evidence does not clearly and unmistakably 
show that the veteran's lumbarization at S1 and related 
mechanical low back pain did not undergo an increase in 
severity beyond natural progress during service.  



CONCLUSION OF LAW

The veteran's preexisting lumbarization at S1 and related 
mechanical low back pain is due to disease or injury that was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004); 
VAOPGCPREC 3-2003 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder.  

In addition, the medical opinions and clinical records on 
file are sufficient to resolve the matter in the appellant's 
favor.


Analysis

The veteran seeks service connection for mechanical low back 
strain with pain and lumbarization at S1 due to carrying a 
sea bag on a daily basis and performing sit-ups on a concrete 
floor.  

In support of her claim, the veteran submitted private 
treatment records dated in 2002 and 2003 showing that she 
received periodic treatment for mechanical low back pain.  
Included among these records is a November 2002 radiological 
report showing that x-ray studies had revealed minimal 
levoscoliosis and partial lumberization of the S1 segment.  

She has also pointed to her service medical records, which 
show that she was given a medical discharge from service due 
to a diagnosis of lumbarization at S1 with pseudoarthorosis 
and mechanical low back pain.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

The burden is on the Government to rebut the presumption of 
sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Initially, the Board finds that the evidence of record is not 
clear and unmistakable in showing that the veteran's 
lumbarization at S1 and mechanical low back pain both existed 
prior to service and was not aggravated by service.  

The Board recognizes that there is evidence of record which 
strongly suggests that the veteran experienced back pain 
prior to military service.  

Of record is a March 1990 private medical report indicating 
that the veteran had been involved in a motor vehicle 
accident.  Although no complaints of back pain were noted in 
that report, the service medical records reflect that, in 
June 1994, within two weeks of her enlistment, the veteran 
complained of experiencing low back pain for two years after 
being involved in a motor vehicle accident.  

An additional service medical record of June 1994 reveals 
that the veteran complained of increased back pain with 
physical activity for more than two years since her car 
accident.  She was assessed with low back pain.  

In a July 1994 note, the veteran's back complaints and motor 
vehicle accident history were reported.  

On July 5, 1994, in connection with Entry Level Medical 
Separation Report, it was noted that the veteran had 
lumbarization at S1 with pseudoarthorosis and mechanical low 
back pain that had existed prior to service and was not 
aggravated thereby.  

It was added that the veteran had not been hospitalized, that 
she had had a week of physical therapy without relief of her 
symptoms and that she had a disqualifying medical condition.  

In a recent opinion, the VA's General Counsel has determined 
that, contrary to 38 C.F.R. § 3.304(b), the statute provides 
that the presumption of soundness is rebutted only where 
clear and unmistakable evidence shows that the condition 
existed prior to service and that it was not aggravated by 
service.  

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  

Because 38 C.F.R. § 3.304(b) imposes a requirement not 
authorized by 38 U.S.C.A. § 1111, it is inconsistent with the 
statute.  See VAOPGCPREC 3-2003; see also Skinner v. Brown, 
27 F.3d 1571, 1574 (Fed. Cir. 1994); Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  See also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (for a detailed 
discussion of the legislative history relating to presumption 
of soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

The nature of the bony changes and the reliably recorded 
clinical history of having had chronic low back pain that 
increased with exercise for two years noted less than one 
month after beginning service, in the Board's opinion, 
suggest that a back disability did exist prior to the 
veteran's entry onto active duty.  

However, showing that a disability existed prior to service 
is not sufficient to rebut the presumption of soundness.  As 
held in VAOPGCPREC 3-2003, the evidence must also clearly and 
unmistakably show that the disability was not aggravated by 
service.  

In this regard, the Board notes the report of a VA medical 
examination conducted in May 2004.  The examiner noted that 
the appellant had forward bending from 0 to 70 degrees, 
extension from 0 to 20 degrees with pain, 40 degree lateral 
bending to the left and right without pain, 50 degree 
rotation to the right and left without pain, and decreased 
sensation in nondermatomal distribution.  The examiner noted 
a diagnosis of transitional vertebra and low back pain.  

The examiner reported that the veteran's back pain was 
activity related, explaining that a transitional vertebra was 
usually asymptomatic with usual activities of daily living.  

The examiner added that the excessive demands and activity 
levels the veteran faced in the military might have caused or 
aggravated her condition.  

Based on this, the examiner noted that he could not comment 
on the likelihood that the current disability had been caused 
or aggravated by service.  

In light of this VA physician's findings, the Board concludes 
that the evidence of record does not clearly and unmistakably 
establish that a preexisting back condition was not 
aggravated by service; thus, the presumption of soundness 
upon entrance into service has not been rebutted.  See 
VAOPGCPREC 3-2003.  

As such, because the veteran was found to be normal at 
service entrance, and since the evidence does not clearly and 
unmistakably show that a low back disability both existed 
prior to service and was not aggravated by service, and that 
she currently suffers from lumbarization at S1 and low back 
pain that is shown to be related to the complaints and 
treatment noted in service, the Board concludes that service 
connection must be granted.  

In reaching this determination, the Board emphasizes that 
this disposition is required in light of the intervening 
change in the interpretation of the law represented by the 
precedent opinion of the General Counsel of VA, VAOPGCPREC 3-
2003.  

In light of the foregoing, the Board concludes that the 
evidence of record supports a finding that service connection 
is warranted for the veteran's lumbarization at S1 with 
mechanical low back pain.  



ORDER

Service connection for mechanical low back strain with pain 
and lumbarization at S1 is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


